Continuation Sheet of PTO-303, Paper No. 20220228

Response to Arguments
	Applicant’s arguments, to the extent that they relate to the prior interpretation of the scope of the catheter body length as being “open,” would be moot because the claims, at least as Applicant states its intention in redrafting them, define the scope of the catheter body’s length as being “closed.”  Applicant then, however, relies on these same arguments, relating to the “open” interpretation, in support of the claims treated as having a scope of the catheter body length being “closed.”  While the Examiner understands the technical and/or colloquial explanations in the arguments, it does not logically follow that, were these arguments to not be persuasive with respect to the “open” interpretation of the claims, they would be persuasive for the “closed” interpretation; or, for that matter, if they were persuasive for the “open” interpretation (which they are not) that they would have any import on patentability of the “closed” interpretation of the claims, inasmuch as Applicant has advocated that they claims are not open, but closed.
	Applicant argues that, “[h]owever, other than interpreting the term ‘fixed’ to mean that the mandrel does not extend proximally beyond the proximal shaft section, the examiner does not present any alternate embodiments of the prior art catheter where Peterson unambiguously states as much.” Reply, pg. 13, first full unquoted paragraph.  This portion of Applicant’s comments misstates the Examiner’s stated position on Peterson and its disclosure with respect to its mandrels.  The Examiner’s position is not that, “ . . . the term ‘fixed’ [means] . . . that the mandrel does not extend proximally beyond the proximal shaft section,” but instead simply that the mandrel is fixed in Peterson’s catheter shaft.  Peterson’s disclosure on this point includes two aspects: the mandrels may be fixed in the catheter body; and they may extend proximally beyond an otherwise arbitrarily-defined proximal end of a “catheter body.”  Peterson’s mandrels could be fixed in the catheter by a proximal adapter did not preclude the claims nevertheless reading on Peterson’s catheter: as previously stated in this record, the Examiner merely identified a different point along Peterson’s catheter to name its “proximal end” than did Applicant, and the open transition phrase permitted this interpretation.
	Applicant then argues (Reply, pg. 13, last paragraph) that Peterson’s lack of an expressly disclosed embodiment, in which its mandrels are fixed in the catheter body by something other than a proximal adapter, undermines the reasoning presented in the last Action (“Now the skilled artisan knows what is meant by the term ‘fixed’ and it is not aligned with the examiner’s reasoning for rejecting independent claims 1 and 21.”).  The prior reasoning concerning the “open” scope of the catheter body was as noted above.  In this assertion, Applicant presumes that Peterson’s example of fixing the mandrels via a proximal adapter constrains its disclosure to meaning that is the only way to so fix the mandrels – it is not, and Peterson does not say that this is the only way to fix the mandrels in place.  Peterson’s disclosure is simply broader than Applicant interprets it to be, and is not limited to its expressly disclosed embodiments.
	Applicant then argues that Matsuura’s disclosure does not bolster the Examiner’s stated position (Reply, pg. 14, second full paragraph). Applicant proceeds to provide Matsuura’s disclosure, but then wrongly concludes, “[i]n the completed steerable cannula tip, the opposed ends of the strengthening member or members extend outwardly beyond the formed cannula into the collars, which is contrary to the catheter body defined in amended independent claims 1 and 21” (emphasis added) (Reply, pg. 16, lines 6-10).  It is Matsuura’s collars, and more specifically their proximal and distal termini, which correspond to the claimed proximal and distal ends of the (closed scope) catheter body; not the overmolded or cast portion 52.  Therefore, Matsuura provides a clear teaching of spacing the proximal and distal ends of reinforcing mandrels inwardly from the proximal and distal termini of a catheter body; motivation for constructing Peterson’s catheter body with these features was provided in the prior Action, which was not contested by Applicant.
	Applicant then addressed Schneiderman, beginning at pg. 16, line 25, of the Reply, with what appears to be an accurate summary of portions of its disclosure, particularly its mandrel 21 and ball 22.  Applicant concludes that,

. . . the reinforcing mandrel described in the Schneiderman patent would not have led the skilled artisan at the time the present application was filed to distally space at least the proximal end of the embedded core wire from the proximal end of the claimed catheter body. In that respect, independent claim 31 has been amended in a similar manner as described above for independent claims 1 and 21 regarding the catheter body length.

Reply, pg. 17, first full paragraph.  It is important to note that Schneiderman was relied on for its disclosure of an atraumatic distal tip on a catheter’s reinforcing mandrel, not, as argued by Applicant above, for a disclosure of a feature relating to, “distally space at least the proximal end of the embedded core wire from the proximal end of the claimed catheter body” (id.).  It is therefore not relevant if a person of ordinary skill in the art would or would not have found it obvious to, upon a full and fair reading of Schneiderman, distally space at least the proximal end of the embedded core wire from Schneiderman was and is relied upon as evidence of the obviousness of further modifying Peterson’s catheter to include a different claimed feature – the atraumatic distal tip.
	The remaining arguments presented by Applicant in support of the patentability of the claims depend expressly on the arguments addressed above, and are therefore similarly unpersuasive.  

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783